                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

WILLIAM A. WHITE,

               Plaintiff,

       v.                                              Case No. 3:17-cv-01059-JPG-DGW

MARK INCH, et al.,

               Defendants.

                               MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       This is a First Amendment case against federal officials pursuant to Bivens v. Six

Unknown Named Agents, 403 U.S. 388 (1971). Plaintiff William A. White—a prisoner at the

United States Penitentiary in Marion, Illinois—claims that prison officials violated his First

Amendment rights when they confiscated some of his mail: two copies of White Voice and one

copy of The Talmud Unmasked. (ECF No. 1, p. 16.) Prison officials explained that these

materials posed a “threat to security, good order, or discipline of the institution”—so they

exercised their discretion pursuant to 28 C.F.R. §§ 540.71 and 540.72 to reject the publications.

(ECF No. 1-2, pp. 7–8.) White then sued, arguing that the seizure of the publications violated his

First Amendment rights.

       The defendants have now moved to dismiss this case for failure to state a claim pursuant

to Federal Rule of Civil Procedure 12(b)(6), and Magistrate Judge Wilkerson advises this Court

to grant that motion in his Report and Recommendation. (ECF Nos. 20, 28.) Because of White’s

objection to Magistrate Judge Wilkerson’s Report, this Court has reviewed it de novo. FED. R.

CIV. P. 72(b)(3); Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). And as always

with a Rule 12(b)(6) motion to dismiss, the Court accepts as true all well-pled allegations in the


                                                1
complaint and centers instead on whether the plaintiff has pled factual content that suggests that

he has a plausible claim for relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007);

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       It is well established that the First Amendment protects a prisoner’s ability to send and

receive mail, with certain caveats related to the prison’s legitimate penological interests. Pell v.

Procunier, 417 U.S. 817, 822 (1974); Thornburgh v. Abbott, 490 U.S. 401 (1989); Zimmerman v.

Tribble, 226 F.3d 568, 572 (7th Cir. 2000). The problem for White, however, is that he cannot

bring this type of claim against federal officials pursuant to Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971). Even though district courts used to routinely adjudicate these types

of matters, the Supreme Court changed the game in Ziglar v. Abbasi, — U.S. —, 137 S.Ct. 1843

(2017). In Ziglar—a prisoner Bivens action dealing with the Fourth and Fifth Amendments—the

Supreme Court held that federal courts should not expand Bivens actions to reach contexts that

the Supreme Court has not officially recognized unless “special factors” counsel otherwise. 137

S.Ct. at 1859-60. The idea is that since Bivens is an implied remedy for damages under

Constitutional principles rather than a legislatively-created remedy like 42 U.S.C. § 1983, courts

should not expand that remedy unless there are special circumstances at hand. Id. at 1854–55.

       The Supreme Court then explained that they have only officially recognized Bivens

theories in three scenarios: (1) Fourth Amendment unreasonable searches and seizures; (2) Fifth

Amendment gender discrimination; and (3) Eighth Amendment deliberate indifference to

medical needs. Id. at 1855–56 (citing Bivens, 403 U.S. at 397; Davis v. Passman, 442 U.S. 228

(1979); Carlson v. Green, 446 U.S. 14 (1980)). This case—a First Amendment action dealing

with materials that prison officials believe posed a threat to security and good order— is none of

those things, and even though federal courts used to adjudicate First Amendment Bivens actions



                                                 2
all the time, the Court may no longer do so according to Ziglar. Especially considering that the

Supreme Court said a few years before Ziglar: “We have never held that Bivens extends to First

Amendment claims”—making it quite clear that the Supreme Court has not yet “officially

recognized” a First Amendment Bivens claim. Reichle v. Howards, 566 U.S. at 663 n. 4 (2012).

       There is one exception, however, as previously mentioned: whether there are “special

factors” in this case that urge expanding Bivens here. These include questions like “whether the

Judiciary is well suited, absent congressional action or instruction, to consider and weigh the

costs and benefits of allowing a damages action to proceed,” and whether “there is an alternative

remedial structure present in a certain case.” Id. at 1858. And here, as Magistrate Judge

Wilkerson explains in his Report and Recommendation, White has alternative avenues to obtain

relief: he can go through the Bureau of Prison’s administrative remedies program; he can file

small claims under 31 U.S.C. § 3723 and 3724; he can file complaints with the Inspector

General; and more. The Court does not believe it should turn this simple prison administrative

issue regarding potentially dangerous publications into a lawsuit asking for money damages

absent any sort of congressional action. Indeed, “[n]ationwide, district courts seem to be in

agreement that, post-Abbasi, prisoners have no right to bring a Bivens action for violation of the

First Amendment.” Harris v. Dunbar, No. 217CV00536WTLDLP, 2018 WL 3574736, at *3

(S.D. Ind. July 25, 2018) (collecting cases). This Court joins those hordes of other district courts

in agreement.

                                         CONCLUSION

       Accordingly, the Court:

       •   ADOPTS Magistrate Judge Wilkerson’s Report and Recommendation (ECF No. 28);

       •   OVERRULES White’s objection to the Report (ECF No. 29);


                                                 3
     •   GRANTS the defendants’ motion to dismiss (ECF No. 20);

     •   DISMISSES this action WITH PREJUDICE; and

     •   DIRECTS the Clerk of Court to judgment to enter accordingly.

IT IS SO ORDERED.

DATED: DECEMBER 14, 2018

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               U.S. DISTRICT JUDGE




                                           4
